McCay, Judge.
There was no reason for an injunction. The complainant, at best, had only a claim upon the fund the property might raise. We think, too, the court has held up enough of the fund. The use of the negroes by the family furnishes no fair ground of a charge against the husband. As to the claim for services, we think it is pushing the separate right of the wife very far. It was her duty to her husband, whilst she lived with him, to do these very things; she is not to be a drone in the hive. Our laws go very far in protecting the property of the wife against the husband’s debts and extravagances. But the view taken by the plaintiff in error makes the husband the slave to work and provide for the wife, and she to set up and enjoy herself. Such claims come up very suspiciously, and may fairly be treated as frauds upon creditors. We think, too, her, use of the property other than the dower or homestead, is a fair offset to her claims for labor. True, she got it under the judgment of the ordinary, but that judgment, *567as the federal court has held, was void as against this debt. We will not disturb the decision of the chancellor. He did not abuse his discretion.
Judgment affirmed.